DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 06/16/2021 are acknowledged and have been fully considered. Claims 1, 9, 12 and 18 have been amended; claims 2, 3, 15 and 20 have been canceled; no claims have been added or withdrawn. Claims 1, 4-14 and 16-19 are now pending and under consideration.
The previous objections to the specification have been withdrawn, in light of the amendments to the specification filed 06/16/2021.
The previous objections to the drawings have been withdrawn, in light of the amendments to Fig. 2 filed 06/16/2021.
The previous rejections of claims 1, 2 and 4-8 under 35 U.S.C. 112(a) have been withdrawn, in light of the amendments to the claims.

Applicant’s arguments with respect to the rejections of amended independent claim 18 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0252108 to Cavanagh in view of JP 2008-045539 A to Funai et al. and amended independent claim 9 under 35 U.S.C. 103 as being unpatentable over Cavanagh in view of U.S. Patent No. 3,559,678 to Donner, and in view of Funai have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground of rejection of amended independent claim 18 is made under 35 U.S.C. 103 as being unpatentable over Cavanagh in view of U.S. Patent Application Publication No. 2005/0045150 to Furukubo et al., and in view of Funai, and a new ground of rejection of amended independent claim 9 under 35 U.S.C. 103 as being unpatentable over Cavanagh in view of Donner, in view of Furukubo, and in view of Funai.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0252108 to Cavanagh (hereinafter: “Cavanagh”) in view of U.S. Patent Application Publication No. 2005/0045150 to Furukubo et al. (hereinafter: “Furukubo”), and in view of JP 2008-045539 A to Funai et al. (hereinafter: “Funai”).
With respect to claim 18, Cavanagh teaches an isolation valve assembly for a fuel system (apparent from Fig. 4 in view of at least Fig. 1 and in view of at least ¶ 0048) comprising: a valve body positionable in a fuel injector (for example, as depicted by Fig. 4 in view of at least Fig. 1 and in view of at least ¶ 0034, at least an upper portion of an injector body of an injector 100 is understood to be definable as a “valve body,” where the upper portion of the injector 100 is definable so as to include portions of the injector body depicted in locations above a valve needle 102), the valve body having formed therein a first low pressure outlet (return line 122), and a drain path (path 114) structured to fluidly connect to a check control chamber (needle control chamber 108) for an outlet check (valve needle 102) in the fuel injector; a plate (for example, an apparent uppermost section of the upper portion of the injector body of the injector 100 is shown as a plate by at least Fig. 1) supported in the valve body and including a valve seat (seat 124) positioned fluidly between the drain path and the first low pressure outlet (apparent from at least Figs. 1 & 4); an injection control valve assembly (control valve 118 and solenoid actuated armature 126) including an injection control valve member (control valve 118) movable between a closed control valve position blocking the valve seat, and an open control valve position (as discussed by at least ¶ 0035 & 0037); a first isolation valve member (plate valve 130’) positioned fluidly between the injection control valve assembly and the first low pressure outlet and movable between an open isolation valve position and a closed isolation valve position (as discussed by at least ¶ 0048), and the first isolation valve member having a valve head (for example, the bottommost depicted portion of plate valve 130’) in fluid sealing contact with the valve body at the closed isolation valve position (as discussed by at least ¶ 0014); a first spring biaser biasing the first isolation valve member toward the closed isolation valve position, such that movement of the first isolation valve member from the closed isolation valve position to the open isolation valve position in response to a pulse of fluid pressure through the valve seat is in opposition to a biasing force of the first spring biaser (as depicted by at least Fig. 4 and as discussed by at least ¶ 0048), the first isolation valve member defining a longitudinal axis and including upon the respective (as depicted by at least Fig. 4, the spring-biased plate valve 130’ has a pair of opposed axial ends, with one axial end facing the valve seat and with the other axial end facing toward the spring, where the seat-side axial end of the plate valve 130’ forms an apparent underside of the valve head and is definable as an “underhead surface,” whereas the spring-side axial end is definable as an “axial end surface”).
Cavanagh appears to lack a clear teaching as to whether the valve body also has formed therein a second low pressure outlet. Therefore, Cavanagh also appears to lack a clear teaching as to whether the valve seat is positioned fluidly between the drain path and the second low pressure outlet.
Cavanagh also appears to lack a clear teaching as to whether the isolation valve assembly includes a second isolation valve member positioned fluidly between the injection control valve assembly and the second low pressure outlet and movable between an open isolation valve position and a closed isolation valve position; and a second spring biaser biasing the second isolation valve member toward the closed isolation valve position, such that movement of the second isolation valve member from the closed isolation valve position to the open isolation valve position in response to a pulse of fluid pressure through the valve seat is in opposition to a biasing force of the second spring biaser.
Cavanagh also appears to lack a clear teaching as to whether at least one of the first isolation valve member or the second isolation valve member [includes] a valve (because the first isolation valve member and the second isolation valve member are further defined in the alternative, it is sufficient to address one of the claimed alternatives).
Furukubo teaches an analogous isolation valve assembly for a fuel injector of a fuel system (apparent from at least Figs. 2, 5 & 8), the isolation valve assembly including an isolation valve member (70) biased closed by a spring biaser (63) and positioned fluidly between an injection control assembly (apparent from at least Fig. 5 in view of at least Figs. 2 & 8) and a low pressure outlet (56), the isolation valve member defining a longitudinal axis (apparent from at least Fig. 5) and including upon a valve head (76) an axial end surface in contact with the spring biaser (apparent from at least Fig. 5), an underhead surface (76A), and a valve stem (71) extending from the underhead surface (apparent from at least Fig. 5), and the underhead surface is in contact with a valve body at a closed isolation valve position (apparent from at least Fig. 5).
Funai teaches an analogous isolation valve assembly for a fuel injector of a fuel system, where, in a first embodiment, the isolation valve assembly includes a single isolation valve member biased closed by a spring biaser, the single isolation valve member positioned fluidly between an injection control assembly and a low pressure outlet [as depicted by at least Figs. 1-5 and as discussed by at least ¶ 0029-0030 & 0050-0054, an apparent fuel system includes: an injector I (e.g., “fuel injector”), an apparent downstream portion (e.g., “low pressure outlet”) of a low-pressure fuel discharge path 201, and an apparent assembly (e.g., “isolation valve assembly”) between the injector I and the apparent downstream portion of the low-pressure fuel discharge path 201, where the apparent assembly includes a pressure regulating valve V having a ball valve 73 (e.g., “isolation valve member”) and a spring 74 (e.g., “spring biaser”)], and where, in a second embodiment, the isolation valve assembly differently includes a first isolation valve member biased closed by a first spring biaser and a second isolation valve member biased closed by a second spring biaser, the first isolation valve member positioned fluidly between the fuel injector and an apparent first low pressure outlet, the second isolation valve member positioned fluidly between the fuel injector and an apparent second low pressure outlet, where each of the apparent first low pressure outlet and the apparent second low pressure outlet extends between the fuel injector and an apparent common drain conduit [as depicted by at least Fig. 11 in view of at least Figs. 4 & 5 and as discussed by at least ¶ 0067-0069, an apparent assembly, for the fuel injector I, includes a pressure regulating valve V1 and a pressure regulating valve V2, where each of the pressure regulating valve V1 and the pressure regulating valve V2 includes a respective ball valve 73 (e.g., “first isolation valve member,” “second isolation valve member”) and a respective spring 74 (e.g., “first spring biaser,” “second spring biaser”), and where each of the pressure regulating valves V1, V2 extends between a respective one of low pressure outlets A, B (as pointed out and labeled in the marked-up copy of Fig. 11 provided directly below) to the low-pressure fuel discharge path 201 (e.g., “common drain conduit”)].

    PNG
    media_image1.png
    371
    440
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the isolation valve assembly of Cavanagh with the teachings of Furukubo such that the first isolation valve member includes a valve stem extending from the underhead surface because Furukubo teaches that a first isolation valve member having such a form provides at least substantially equivalent functionality as compared to the first isolation valve member of Cavanagh, such that it would merely amount to simple substitution of one known element (e.g., the first isolation valve member of Furukubo) for another (e.g., the first isolation valve member of Cavanagh) to obtain predictable results (e.g., see: MPEP 2143_I_B).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the isolation valve assembly of Cavanagh with the teachings of Funai to further include: a second low pressure outlet formed in the valve body, with the valve seat also being positioned fluidly between the drain path and the second low pressure outlet; a second isolation valve member positioned fluidly between the injection control valve assembly and the second low pressure outlet and movable between an open isolation valve position and a closed isolation valve position; and a second spring biaser biasing the second isolation valve member toward the closed isolation valve position, such that movement of the second isolation valve member from the closed isolation valve position to the open isolation valve position in response to a pulse of fluid pressure through the valve seat is in opposition to a biasing force of the second spring biaser because Funai teaches that inclusion of a second isolation valve member and second spring biaser, and a corresponding second low pressure outlet, in an isolation valve assembly for a fuel injector for a fuel system beneficially provides an emergency safety measure to enable pressure to be relieved in the event of failure of the first isolation valve member or the first spring biaser and/or in the event of unexpectedly large fuel discharge from the fuel injector, thereby preventing deterioration in performance of the fuel system (as discussed by at least ¶ 0067-0069 of Funai). Also, as best understood by the examiner, Applicant’s originally-filed specification (e.g., see at least ¶ 0019 & 0024) does not disclose that a new and unexpected result is necessarily produced by further inclusion of a second low pressure outlet formed in the valve body, with the valve seat also being positioned fluidly between the drain path and the second low pressure outlet; a second isolation valve member positioned fluidly between the injection control valve assembly and the second low pressure outlet and movable between an open isolation valve position and a closed isolation valve position; and a second spring biaser biasing the second isolation valve member toward the closed isolation valve position, such that movement of the second isolation valve member from the closed isolation valve position to the open isolation valve position in response to a pulse of fluid pressure through the valve seat is in opposition to a biasing force of the second spring biaser (in addition to the first low pressure outlet, the first isolation valve member, and the first spring biaser), and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (e.g., see: MPEP 2144.04_VI_B).

With respect to claim 19, Cavanagh modified supra teaches the isolation valve assembly of claim 18 wherein: the valve body has a first bore formed therein extending between the valve seat and the low pressure outlet, and a second bore larger than the first bore connecting with the first bore and receiving the first isolation valve member therein; and the first isolation valve member includes a stem, and the stem is within the second bore at each of the closed isolation valve position and the open isolation valve position (as discussed in detail above with respect to claim 18, and apparent from at least Fig. 5 of Furukubo in view of at least Fig. 4 of Cavanagh).

Claims 9-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanagh in view of U.S. Patent No. 3,559,678 to Donner (hereinafter: “Donner”), in view of Furukubo, and in view of Funai.
With respect to claim 9, Cavanagh teaches a fuel injector (injector 100, as depicted by at least Fig. 4 in view of at least Fig. 1) comprising: an injector body (the injector 100 includes an injector body, as depicted by at least Fig. 4 in view of at least Fig. 1 and in view of at least ¶ 0034) having a high pressure nozzle supply (high pressure fuel line 110), a check control chamber (control chamber 108), and a valve body (for example, as depicted by Fig. 4 in view of at least Fig. 1 and in view of at least ¶ 0034, at least an upper portion of an injector body of an injector 100 is understood to be definable as a “valve body,” where the upper portion of the injector 100 is definable so as to include portions of the injector body depicted in locations above a valve needle 102) having a first low pressure outlet formed therein (return line 122); a direct operated nozzle check (valve needle 102); an injection control valve assembly (control valve 118 and solenoid actuated armature 126); and an isolation valve assembly (plate valve 130’ and associated structure shown by Fig. 4 and discussed by at least ¶ 0048) including a first isolation valve member (plate valve 130’) movable between a closed position blocking the injection control valve assembly from the first low pressure outlet, and an open position (as discussed by at least ¶ 0048), and a first spring biaser biasing the first isolation valve member toward the closed position (as depicted by at least Fig. 4 and as discussed by at least ¶ 0048), the first isolation valve member defining a longitudinal axis and including upon the respective valve head an axial end surface in contact with the respective spring biaser, an underhead surface, and the underhead surface is in contact with the injector body at the respective closed isolation valve position (as depicted by at least Fig. 4, the spring-biased plate valve 130’ has a pair of opposed axial ends, with one axial end facing the valve seat and with the other axial end facing toward the spring, where the seat-side axial end of the plate valve 130’ forms an apparent underside of the valve head and is definable as an “underhead surface,” whereas the spring-side axial end is definable as an “axial end surface”).
Cavanagh appears to lack a clear teaching as to whether the valve body has a second low pressure outlet formed therein. Cavanagh also appears to lack a clear teaching as to whether the isolation valve assembly further including a second isolation valve member movable between a closed position blocking the injection control valve assembly from the second low pressure outlet, and an open position, and a second spring biaser biasing the first isolation valve member toward the closed position. Cavanagh additionally appears to lack a clear teaching as to whether the isolation valve assembly further including a first snap ring supported in the valve body, and a second snap ring supported in the valve body. Therefore, Cavanagh appears to lack a clear teaching as to whether the first spring biaser is trapped between the first snap ring and the first isolation valve member, and whether the second spring biaser is trapped between the second snap ring and the second isolation valve member. 
Cavanagh also appears to lack a clear teaching as to whether at least one of the first isolation valve member or the second isolation valve member [includes] a valve stem extending from the underhead surface (because the first isolation valve member and the second isolation valve member are further defined in the alternative, it is sufficient to address one of the claimed alternatives).
Donner teaches an analogous isolation valve assembly (apparent from Figs. 1-2 or Figs. 3-4) arranged within a valve body (housing 5), the isolation valve assembly including an isolation valve member (poppet member 14 or poppet member 140) movable between a closed position blocking an inlet (inlet port 7) of the valve body (outlet port 8) of the valve body, and an open position (as discussed by at least Col. 1, lines 30-40), a spring biaser (coiled expansion spring 19) biasing the isolation valve member toward the closed position (apparent from Figs. 1 or 3), and a snap ring (snap ring 12) supported in the valve body, where the spring biaser is trapped between the snap ring and the isolation valve member (apparent from Figs. 1 or 3).
Furukubo teaches an analogous isolation valve assembly for a fuel injector of a fuel system (apparent from at least Figs. 2, 5 & 8), the isolation valve assembly including an isolation valve member (70) biased closed by a spring biaser (63) and positioned fluidly between an injection control assembly (apparent from at least Fig. 5 in view of at least Figs. 2 & 8) and a low pressure outlet (56), the isolation valve member defining a longitudinal axis (apparent from at least Fig. 5) and including upon a valve head (76) an axial end surface in contact with the spring biaser (apparent from at least Fig. 5), an underhead surface (76A), and a valve stem (71) extending from the underhead surface (apparent from at least Fig. 5), and the underhead surface is in contact with a valve body at a closed isolation valve position (apparent from at least Fig. 5).
Funai teaches an analogous isolation valve assembly for a fuel injector of a fuel system, where, in a first embodiment, the isolation valve assembly includes a single isolation valve member biased closed by a spring biaser, the single isolation valve member positioned fluidly between an injection control assembly and a low pressure outlet [as depicted by at least Figs. 1-5 and as discussed by at least ¶ 0029-0030 & 0050-0054, an apparent fuel system includes: an injector I (e.g., “fuel injector”), an apparent downstream portion (e.g., “low pressure outlet”) of a low-pressure fuel discharge path 201, and an apparent assembly (e.g., “isolation valve assembly”) between the injector I and the apparent downstream portion of the low-pressure fuel discharge path 201, where the apparent assembly includes a pressure regulating valve V having a ball valve 73 (e.g., “isolation valve member”) and a spring 74 (e.g., “spring biaser”)], and where, in a second embodiment, the isolation valve assembly differently includes a first isolation valve member biased closed by a first spring biaser and a second isolation valve member biased closed by a second spring biaser, the first isolation valve member positioned fluidly between the fuel injector and an apparent first low pressure outlet, the second isolation valve member positioned fluidly between the fuel injector and an apparent second low pressure outlet, where each of the apparent first low pressure outlet and the apparent second low pressure outlet extends between the fuel injector and an apparent common drain conduit [as depicted by at least Fig. 11 in view of at least Figs. 4 & 5 and as discussed by at least ¶ 0067-0069, an apparent assembly, for the fuel injector I, includes a pressure regulating valve V1 and a pressure regulating valve V2, where each of the pressure regulating valve V1 and the pressure regulating valve V2 includes a respective ball valve 73 (e.g., “first isolation valve member,” “second isolation valve member”) and a respective spring 74 (e.g., “first spring biaser,” “second spring biaser”), and where each of the pressure regulating valves V1, V2 extends between a respective one of low pressure outlets A, B (as pointed out and labeled in the marked-up copy of Fig. 11 provided directly below) to the low-pressure fuel discharge path 201 (e.g., “common drain conduit”)].

    PNG
    media_image1.png
    371
    440
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fuel injector of Cavanagh with the teachings of Donner such that the isolation valve assembly further includes a first snap ring supported in the valve body, such that the first spring biaser is trapped between the first snap ring and the first isolation valve member, because Donner teaches that a snap ring, sprung into a groove of a valve body, provides a simple means for effectively retaining a spring biaser and an isolation valve member, and Cavanagh expressly indicates that the design of the isolation valve assembly is not intended to be limited to any on particular form and instead may be formed differently than as shown in Fig. 4, such as in the form of a spring-biased ball valve in Fig. 8 (as discussed by at least ¶ 0048 & 0053-0054 of Donner), and Cavanagh expressly discloses use of a spring retainer device, supported in the valve body, via the disclosure of at a friction fit cup 150 in the isolation valve assembly of Fig. 5 (as discussed by at least ¶ 0049), in the 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the isolation valve assembly of Cavanagh with the teachings of Furukubo such that the first isolation valve member includes a valve stem extending from the underhead surface because Furukubo teaches that a first isolation valve member having such a form provides at least substantially equivalent functionality as compared to the first isolation valve member of Cavanagh, such that it would merely amount to simple substitution of one known element (e.g., the first isolation valve member of Furukubo) for another (e.g., the first isolation valve member of Cavanagh) to obtain predictable results (e.g., see: MPEP 2143_I_B).
Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fuel injector of Cavanagh with the teachings of Funai to further include: a second low pressure outlet formed in the valve body, a second isolation valve member, as part of the isolation valve assembly, movable between a closed position blocking the injection control valve assembly from the second low pressure outlet, and an open position, and a second spring biaser, as part of the isolation valve assembly, biasing the first isolation valve member toward the closed position because Funai teaches that inclusion of a second isolation valve member and second spring biaser, and a corresponding second low pressure outlet, in a fuel injector beneficially provides an emergency safety measure to enable pressure to be relieved in the event of failure of the first isolation valve member or the first spring biaser and/or in the event of unexpectedly large fuel discharge from the fuel injector, thereby preventing deterioration in performance of the fuel system (as discussed by at least ¶ 0067-0069 of Funai). Also, as best understood by the examiner, Applicant’s originally-filed specification (e.g., see at least ¶ 0019 & 0024) does not disclose that a new and unexpected result is necessarily produced by further inclusion of a second low pressure outlet formed in the valve body, a second isolation valve member, as part of the isolation valve assembly, movable between a closed position blocking the injection control valve assembly from the second low pressure outlet, and an open position, and a second spring biaser, as part of the isolation valve assembly, biasing the first isolation valve member toward the closed position (in addition to the first low pressure outlet, the first isolation valve member, and the first spring biaser), and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (e.g., see: MPEP 2144.04_VI_B). Additionally, it is understood that the modifications of Cavanagh in view of Donner and in view of Funai, when brought together, would necessarily further provide the isolation valve assembly with a second snap ring supported in the valve body such that the second spring biaser is trapped between the second snap ring and the second isolation valve member in order to actually implement the duplication of parts.

With respect to claim 10, Cavanagh modified supra teaches the fuel injector of claim 9 wherein the injector body has a valve seat formed therein, and wherein each of the first isolation valve member and the second isolation valve member is positioned fluidly between the valve seat and the respective one of the first low pressure outlet and the second low pressure outlet (as discussed in detail above with respect to at least claims 9 and 18).

With respect to claim 11, Cavanagh modified supra teaches the fuel injector of claim 10 wherein: the valve body has a first bore formed therein extending between the valve seat and the first low pressure outlet, and a second bore larger than the first bore connecting with the first bore and receiving the first isolation valve member therein; and the valve body further has a third bore formed therein extending between the valve seat and the second low pressure outlet, and a fourth bore larger than the third bore connecting with the third bore and receiving the second isolation valve member therein (as discussed in detail above with respect to at least claims 9, 18 and 19; apparent from at least Fig. 5 of Furukubo).

With respect to claim 12, Cavanagh modified supra teaches the fuel injector of claim 11 wherein the first isolation valve member includes the valve head and the stem, and the stem is within the second bore at each of the closed position and the open position (as discussed in detail above with respect to at least claims 18 and 19; apparent from at least Fig. 5 of Furukubo).

With respect to claim 13, Cavanagh modified supra teaches the fuel injector of claim 12 wherein the first isolation valve member has an outlet passage formed in the stem, and the outlet passage is fluidly connected to the low pressure outlet at the open position of the first isolation valve member (apparent from at least Figs. 5 & 8 of Furukubo in view of at least Fig. 4 of Cavanagh).

With respect to claim 14, Cavanagh modified supra teaches the fuel injector of claim 12 wherein the valve head includes a downstream side oriented toward the first low pressure outlet, and an upstream side (apparent from at least Fig. 5 of Furukubo), and wherein the first spring biaser includes a biasing spring in contact with the downstream side of the valve head (apparent from at least Fig. 5 of Furukubo).

With respect to claim 16, Cavanagh modified supra teaches the fuel injector of claim 9 wherein the injector body has a high pressure inlet (an apparent inlet of the high pressure fuel line 110 as depicted by at least Figs. 1 & 4 of Cavanagh) and a plurality of nozzle outlets (apparent at a lowermost depicted portion of the injector 110 in Fig. 4 in view of at least ¶ 0002 of Cavanagh) formed therein, and wherein the direct operated nozzle check is movable between a closed check position blocking the plurality of nozzle outlets from the high pressure nozzle supply passage, and an open check position (apparent from at least Figs. 1 & 4 in view of at least ¶ 0034-0035 & 0037 of Cavanagh), and the high pressure nozzle supply passage is unobstructed from the high pressure inlet to the plurality of nozzle outlets at the open check position (apparent from at least Figs. 1 & 4 of Cavanagh).

With respect to claim 17, Cavanagh modified supra teaches the fuel injector of claim 16 wherein the first isolation valve member is movable from the closed position to the open position in response to a pulse of fluid pressure through a valve seat in the fuel injector, in opposition to a biasing force of the first spring biaser (as discussed in detail above with respect to claims 9, 10 and 18).

Allowable Subject Matter
Claims 1 and 4-8 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1 as amended, the primary reason for the indication of allowability is the prior art of record, either alone or in combination, neither taught nor suggested a fuel system including: “the plurality of drain lines each forming one drain line connection to the common drain conduit for draining actuating fluid from one of the plurality of isolation valve assemblies, and a total number of drain line connections in the fuel system for draining actuating fluid from the plurality of isolation valve assemblies to the common drain conduit is equal to a total number of the plurality of fuel injectors in the fuel system,” in combination with the remaining limitations of the claim.
U.S. Patent Application Publication No. 2014/0252108 to Cavanagh and U.S. Patent Application Publication No. 2005/0045150 to Furukubo et al. are understood to be the prior art references that teach fuel systems closest to a plurality of isolation valve assemblies […] each […] including […] a second isolation valve member […] and a second spring biaser,” in addition to “a first isolation valve member […] a first spring biaser,” as required by claim 1. JP 2008-045539 A to Funai et al. teaches an analogous fuel system including a plurality of isolation valve assemblies each including a first isolation valve member, a first spring biaser, a second isolation valve member, and a second spring biaser (e.g., see at least Fig. 11 of Funai); however, Funai teaches that a total number of drain line connections in the fuel system for draining actuating fluid from the plurality of isolation valve assemblies to the common drain conduit is equal to twice a total number of the plurality of fuel injectors in the fuel system. As best understood by the examiner, even if Funai is applied in modification of the fuel system of Cavanagh or Furukubo to provide each of the isolation valve assemblies of the fuel system of Cavanagh or Furukubo with a second isolation valve member and a second spring biaser, in addition to the first isolation valve member and the first spring biaser, the resulting fuel system of Cavanagh modified by Funai or Furukubo modified by Funai would include a total number of drain line connections in the fuel system for draining actuating fluid from the plurality of isolation valve assemblies to the common drain conduit is equal to twice a total number of the plurality of fuel injectors in the fuel system. Put differently, such combination(s) of references would not include “the plurality of drain lines each forming one drain line connection to the common drain conduit for draining actuating fluid from one of the plurality of isolation valve assemblies, and a total number of drain line connections in the fuel system for draining actuating fluid from the plurality of isolation valve assemblies to the common drain conduit is equal to a total number of the plurality of fuel injectors in the fuel system” without further modification of the modifying reference Funai, such that “the plurality of drain lines each forming one drain line connection to the common drain conduit for draining actuating fluid from one of the plurality of isolation valve assemblies, and a total number of drain line connections in the fuel system for draining actuating fluid from the plurality of isolation valve assemblies to the common drain conduit is equal to a total number of the plurality of fuel injectors in the fuel system” is not believed to be an obvious difference between the most relevant prior art of record and claim 1.
Claims 4-8 are dependent from claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747